UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1563


MULBAH FORD DUWANA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 3, 2010               Decided:   December 1, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mulbah Ford Duwana, Petitioner Pro Se.      Edward Earl Wiggers,
David H. Wetmore, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mulbah Ford Duwana, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its refusal

to reopen immigration proceedings.          We have reviewed the record

and the Board’s order and find that the Board did not abuse its

discretion in denying the motion.            See 8 C.F.R. § 1003.2(a)

(2010).     Accordingly, we deny the petition for review for the

reasons stated by the Board.        See In re: Duwana (B.I.A. Apr. 22,

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before    the   court   and   argument   would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     2